Citation Nr: 0916458	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  03-31 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychopathic 
personality disorder and emotional instability with asocial 
behavior (claimed as marked anxiety and neurosis).

2.  Entitlement to service connection for a bipolar disorder.

3.  Entitlement to service connection for a heart condition 
(also claimed as CVA).

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hernia and small bowel obstruction.


REPRESENTATION

Appellant represented by:	Adjunct General's Office of 
Pennsylvania



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 
1946, from July 1950 to July 1951, and from February 1952 to 
July 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from December 2002, January 2007, and July 2007 
rating decisions by the Department of Veterans Affairs (VA) 
Veterans Affairs Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.  

The issue of service connection for compensation under 
38 U.S.C.A. § 1151 for hernia and small bowel obstruction is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 1953 rating decision denied the 
claim for service connection for a psychopathic personality, 
emotional instability and immature behavior (claimed as a 
nervous disorder) on the basis that there was no medical 
evidence of a nervous disorder during the Veteran's service 
and that a personality disorder is not a disability for VA 
compensation purposes.

2.  The evidence submitted since the RO's January 1953 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the previously denied claim of service 
connection for a psychopathic personality disorder and 
emotional instability with asocial behavior (claimed as 
marked anxiety and neurosis).

3.  The Veteran does not currently have a bipolar disorder 
and the record does not reveal that the Veteran has ever had 
a bipolar disorder.

4.  The Veteran does not have a current heart condition that 
is related to service and he has never experienced a 
cerebrovascular accident.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of service connection for a psychopathic 
personality disorder and emotional instability with asocial 
behavior (claimed as marked anxiety and neurosis).  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  A bipolar disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  A heart condition (also claimed as CVA) was not incurred 
in or aggravated by active service, and may not be presumed 
to be so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis for the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The failure to provide 
such notice prior to the adjudication of a claim for VA 
benefits generally constitutes prejudicial error by VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  

By letters dated in November 2002, August 2006, March 2007 
and June 2008, VA notified the Veteran of the substance of 
the VCAA, including the types of evidence necessary to 
establish entitlement to service connection; the basis of the 
previous denial of service connection for a psychopathic 
personality disorder and emotional instability with asocial 
behavior, as well as the evidence necessary to substantiate 
the element or elements of service connection found to be 
unsubstantiated in the previous denial; generalized notice as 
to the disability rating and the effective date of an award; 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; and (3) informing the Veteran about 
the information and evidence he was expected to provide.  

The Board observes that complete VCAA notice was only 
provided to the Veteran after the initial unfavorable 
decisions in this case, rather than prior to the initial 
decisions as typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
such situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, supra.  After the June 2008 VCAA-compliant 
letter was issued to the Veteran, he was afforded an 
opportunity to respond.  Thereafter, the claims were 
subsequently readjudicated by VA in a Supplemental Statement 
of the Case dated in November 2008.  Under these 
circumstances, any notice defect on the part of VA was cured 
and thus resulted in no prejudice to the Veteran.  Id; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The Board finds that 
all necessary development of evidence has been completed.  
The Veteran's service treatment records, private medical 
records and VA medical records have been obtained.  The 
Veteran has provided testimony before the undersigned 
Veterans Law Judge as well as before a hearing officer.  
While the Veteran has asserted that his service treatment 
records were destroyed in a fire at the National Personnel 
Records Center, the claims file contains the Veteran's 
service treatment records from each of his periods of active 
service and there is no indication that any service treatment 
records are missing.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor his representative has 
indicated that there are any additional obtainable records to 
support the Veteran's claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision by the agency of original jurisdiction is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9 
(2008).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for cardiovascular disease and psychoses 
may be presumed if such disability is manifested to a degree 
of 10 percent within one year from the date of separation 
from a period of qualifying active service lasting 90 or more 
days.  See 38 C.F.R. §§ 3.307, 3.309.



III.  Personality Disorder

A claim for service connection for a nervous disorder was 
received from the Veteran in November 1952.  By a January 
1953 rating decision the RO determined that the Veteran's 
psychiatric disability consisted of a psychopathic 
personality, emotional instability and immature behavior and 
denied the Veteran's claim for service connection for a 
nervous disorder.  The Veteran did not appeal that decision 
and it became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the January 1953 final 
rating decision included the Veteran's service treatment 
records.  These records reveal that in March 1952 the Veteran 
made a suicide attempt.  Psychiatric examination revealed no 
evidence of disabling neurosis or psychotic illness.  The 
diagnosis was neurotic depressive reaction.  In June 1952 he 
was hospitalized with an initial diagnosis of neurotic 
depressive reaction.  Psychiatric examination revealed a 
psychopathic personality with instability and immaturity, but 
no evidence of mental illness.  He was noted to have a severe 
character disorder.

Also of record prior to the January 1953 final decision were 
two VA medical records.  A November 1952 VA medical record 
notes that the Veteran reported a nervous condition during 
service and the examiner diagnosed anxiety reaction.  In 
December 1952 the Veteran provided a more accurate history of 
his condition during service.  This examiner found that the 
Veteran had a tense, anxious, arrogant, vindictive type of 
personality, with evidence of emotional instability 
reactions.  The July 1952 discharge examination report 
indicated that the Veteran had emotional instability.

The January 1953 rating decision denied the Veteran's claim 
on the basis that the Veteran's claimed anxiety disorder was 
actually a severe character and behavior disorder, a type of 
disorder which is not considered a disability for which 
service connection may be granted.

In July 2006, the Veteran requested that his claim for 
service connection for an anxiety disorder be reopened.  The 
Veteran stated at his March 2009 hearing that he had had no 
problems during his first two periods of active duty.  He 
asserted that he would never have been allowed back into 
service if he had had a psychiatric disability during either 
of his first two periods of service.  He maintains that since 
his psychiatric problems developed during his third period of 
service he is entitled to service connection for this 
disability.  

The evidence received since the January 1953 final decision 
includes March 2004 VA psychological testing.  The VA 
examiner noted that the results were statistically invalid.  
The diagnosis was adjustment disorder with mixed affect; rule 
out somatization disorder.  This psychologist again diagnosed 
adjustment disorder in January 2006.  The Veteran was 
examined by a VA psychiatrist in November 2005.  The 
diagnoses were adjustment disorder by history, personality 
disorder, and history of alcohol dependence.

In this case the January 1953 final rating decision denied 
the Veteran's claim for a nervous condition based on his not 
having an anxiety disorder and based on his psychiatric 
problems being due to a personality disorder which is not a 
disability for which VA grants service connection.  While the 
Veteran claims that he has submitted new and material 
evidence to reopen his claim for an anxiety disorder, none of 
the evidence received since the January 1953 final rating 
decision provides any indication that the Veteran has an 
anxiety disorder due to service.  The newly submitted 
evidence merely confirms that the Veteran has a personality 
disorder for which service connection is precluded unless in-
service aggravation is shown.  None of the newly submitted 
evidence provides any indication that the Veteran's 
personality disorder was aggravated by service.  Since none 
of the newly submitted evidence shows that the Veteran has an 
anxiety disorder or that his developmental disorder, a 
personality disorder, was aggravated by service, none of the 
evidence received since the January 1953 final rating 
decision is material to the Veteran's claim.  Since new and 
material evidence has not been submitted, reopening of the 
claim for service connection for a psychopathic personality 
disorder and emotional instability with asocial behavior 
(claimed as marked anxiety and neurosis) is not warranted.


IV.  Bipolar disorder

The Veteran testified at his March 2009 hearing that he 
developed a bipolar disorder during service.  He stated that 
50 years ago the term was manic depressive disorder.  He 
asserts that the psychiatric treatment he received in service 
was actually for a bipolar disorder.  

As noted above, the service treatment records do contain 
admission diagnoses of neurotic depressive reaction.  
However, upon hospitalization the Veteran was found to have a 
personality disorder.  Furthermore, service treatment records 
dated in June and July 1952 indicate that the Veteran did not 
appear to be depressed. 

Not only are the service treatment records devoid of any 
diagnoses of either bipolar disorder or manic depressive 
disorder, but the post service medical records are also 
devoid of any such diagnoses.  While the Veteran asserts that 
he currently has a bipolar disorder, as a layperson he is not 
qualified to furnish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this case none 
of the medical providers have attributed the Veteran's 
current psychiatric problems to a bipolar disorder.  The 
Board notes that service connection may not be granted unless 
a current disability is shown.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Since the Veteran has not ever 
had a bipolar disorder, the preponderance of the evidence is 
against entitlement to service connection for a bipolar 
disorder and the Veteran's claim must be denied.

V.  Heart Condition and CVA

The Veteran submitted a claim for service connection for a 
heart condition and CVA in October 2002.  At his March 2009 
hearing the Veteran testified that he had a CVA during 
service in July 1951.  The Veteran asserted that the CVA 
during service is related to his current heart condition.  At 
his July 2005 hearing the Veteran reported occasional chest 
pain and shortness of breath.

A July 1951 service treatment record notes that the Veteran 
had a history of right CVA pain which radiated down the right 
lower quadrant to the testicles, with periodic back pain 
since then.  Urograms were taken to help identify the 
condition.

The Veteran appears to be arguing that the notation of CVA 
during service meant that he had a cerebrovascular accident.  
However, none of the medical records during service or after 
service indicate that the Veteran has ever had a 
cerebrovascular accident.  Consequently, the Veteran is not 
entitled to service connection for a cerebrovascular 
accident.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Simply put, service connection is not warranted in 
the absence of proof of a present disability.  CVA is also an 
abbreviation for costovertebral angle and the July 1951 
medical record indicates that the Veteran had pain in the 
costovertebral angle area of his body.  Since the 
costovertebral angle is an area of the body and not an injury 
or disease, there is no basis for granting service connection 
for a costovertebral angle.  

There is some indication that the Veteran currently has a 
cardiac disability, a March 2008 VA outpatient record 
indicates that the Veteran has coronary artery disease.  
However, the fact remains that no heart disability was shown 
during service or for many years after discharge from 
service, and there is no medical evidence to indicate that 
any current heart disability is related to any of the 
Veteran's periods of active service.  

While the Veteran's asserts that he has a heart condition and 
CVA as a result of service, as a layperson he is not 
qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
 
The Board finds that the preponderance of the evidence 
indicates that the Veteran does not have a current heart or 
CVA condition that is related to his periods of active 
service and that service connection for a heart condition 
(also claimed as CVA) is not warranted.



ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for a 
psychopathic personality disorder and emotional instability 
with asocial behavior (claimed as marked anxiety and 
neurosis) is denied.

Service connection for a bipolar disorder is denied.

Service connection for a heart condition (also claimed as 
CVA) is denied.


REMAND

The Veteran asserts that he is entitled to compensation 
benefits under 38 U.S.C.A. § 1151 for hernia and small bowel 
obstruction.  On January 27, 1998 the Veteran underwent 
surgery at a VA facility for a radical cystoprostatectomy and 
ileal conduit diversion with abdominal wall stoma.  The Board 
notes that a VA physician opined in July 2007 that the 
Veteran's development of hernia and small bowel obstruction 
was most likely secondary to the radical cystoprostatectomy 
and ileal conduit diversion with abdominal wall stoma.  
However, no medical opinion has been obtained regarding 
whether or not the hernia and small bowel obstruction was a 
residual of the VA surgery due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA medical treatment.  The Board 
also notes that there has been no medical opinion obtained as 
to whether the development of hernia and small bowel 
obstruction were reasonably foreseeable results of the VA 
radical cystoprostatectomy and ileal conduit diversion with 
abdominal wall stoma.  A medical opinion should be obtained.  
See 38 C.F.R. § 3.159(c)(4).

The January 27, 1998 surgical records note that informed 
consent was received from the Veteran.  However, a copy of 
the informed consent document is not contained in the 
Veteran's claims files.  An attempt should be made to obtain 
a copy of any informed consent document that might exist.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain a copy of any 
informed consent document the Veteran may 
have signed in preparation for the 
January 27, 1998 VA surgery.  

2.  The Veteran's claims files should be 
forwarded to the appropriate medical 
specialist for review.  The examiner 
should provide an opinion as to whether 
the Veteran's development of hernia and 
small bowel obstruction as a result of 
the January 27, 1998 VA surgery was due 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA medical treatment.  
If fault is not found, the examiner 
should state whether the hernia and small 
bowel obstruction were a reasonably 
foreseeable consequence of the January 
27, 1998 VA surgery.  Reasons and bases 
for all opinions expressed should be 
provided.

3.  After the foregoing has been 
accomplished, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


